By the Court.
The case finds that at the time of the injury the plaintiff was at work, in the presence of his employers, upon a newly invented machine which he had never seen before. His claim is, that, in whatever he did, he acted under their directions given upon the spot, which he supposed would not have been given if they had considered it unsafe for him to follow them. If he did not know, or have any reason to suppose, that the upper flask was so imperfectly balanced or badly secured as to make it dangerous for him to place his hand upon the lower flask, in order to move it along, as they directed him to do; and if they did know or ought to have known it, and gave him no warning of the danger, he would be entitled to recover. Cayzer v. Taylor, 10 Gray, 274. Coombs v. New Bedford Cordage Co. 102 Mass. 572. Upon this point there was a conflict of evidence, and of course the case could not properly have been withdrawn from the jury.

Exceptions overnded, •